DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 8 appears have a grammar issue vis-à-vis the recitation of “wherein the slant of cylindrical surface”. Appropriate correction is humbly requested.
Claim 15 recites “forcing a liquid flow in and flow out” where --forcing a liquid to flow in and flow out-- should be.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 and 22-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 8 recites the limitation “at a certain distance corresponding to rotating blades”. Respectfully, it is unclear what “certain distance” is being referred to. 
Claim 8 recites the limitation “the pump inlet located prior to the rotating blades and fixed blades”. There is insufficient antecedent basis for this limitation. 
Claim 8 recites “the pump which is propelled by rotation of the multiple impellers”. There is insufficient antecedent basis for this limitation. 
Claim 8 recites “the slant of cylindrical surface”. Respectfully, here it is unclear what subject matter Applicant intended to convey.
Claim 8 recites “the rotating blade, the fixed blade, and the blade sides of both blades”. However, earlier in the claim, multiple rotating blades and multiple fixed blades are claimed. As such, regarding the instant limitation, it is unclear which rotating blade and which fixed blade are being referred to.
Claims 15 recites the limitation “at a certain distance corresponding to rotating blades”. Respectfully, it is unclear what “certain distance” is being referred to. 
Claim 15 recites the limitation “the pump inlet positioned prior to the rotating blades and fixed blades”. There is insufficient antecedent basis for this limitation.
Claim 15 recites “the cylindrical surface of each of the fixed blades”. There is insufficient antecedent basis for this limitation.
Claim 15 recites “the rotating blade, the fixed blade, and the blade sides of both blades”. However, earlier in the claim, multiple rotating blades and multiple fixed blades are claimed. As such, regarding the instant limitation, it is unclear which rotating blade and which fixed blade are being referred to.
Claim 19 recites “a set of rotating blades and fixed blades having different calibers”. Respectfully, this limitation is indefinite because it is unclear whether the claim is requiring: (A) that both the rotating blades have different calibers and the fixed blades have different calibers; or (B) that just the fixed blades have different calibers.
Claim 19 recites “the blades”. It is unclear whether this limitation refers to: (A) the rotating blades; (B) the fixed blades; or (C) both the rotating blades and the fixed blades.
Claim 19 recites the limitation “vitalize”. It is unclear what this limitation requires in order to be met.
The dependent claims are also rejected based on their dependence from one or more indefinite claims.
Response to Remarks
Applicant’s remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is (571)272-9764.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773